DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the rejection of claim 2 under 35 U.S.C. 112b has been withdrawn.
The amendment to the drawings is accepted.
Those rejections that are not repeated in this Office Action have been withdrawn.
Claims 1, 4, 5, 10, 12, 14-16 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doleac (US 20130115340) in view of Accursi (WO 2016087981) and Cai (US 20170174418) and in further view of Scarchilli (US 20070259073), Boussemart (US 20110045144), Joseph (US 20150344285) and Iotti (US 20160214787).
Regarding claim 1, Doleac teaches a portion capsule including an outer beaker comprising a beaker bottom and a circumferential beaker wall (see figure 2, 6, item 2) with a cover (16a) secured to the beaker and sealing off a beaker interior from an exterior (see figure 6).  The cover together with the beaker can be construed as enclosing the beaker interior in a hermetically sealed manner, because Doleac teaches that the cover provides a barrier to gas and light (paragraph 51), thus suggesting a hermetic seal.
Doleac further teaches the capsule comprising an injection element (see figure 2, item 3, 10) that is an insert part inserted into the beaker (see figure 2 and 3).  That is, there is a portion of the injection element that is inserted into the beaker.  As shown in figure 6, the insert part also comprises a disk portion.  
Doleac’s injection element divides the capsule interior into a chamber and an injection space (see figure 2), with the injection space being bordered by the cover (see figure 6, item 16a) and the injection element (10).  That is, Doleac teaches that there would have been a space between the cover element, as shown in figure 6, and the injection element.  Thus, the injection element comprises a projection (10) such that there would have been a space between the cover and the injection element in the region near 10.  
The disk of Doleac is seen to be parallel with the cover (see figure 6).  
Doleac’s chamber defines a middle axis and the chamber contains a soluble substance (paragraph 13 - “to be extracted and/or dissolved…”).  
Doleac’s injection element forms a projection that projects from a plane defined by the disk portion toward an interior of the chamber (see figure 2).  Also as shown in figure 2, Doleac’s projection comprises a plurality of injection openings. 
The plurality of injection openings as taught by Doleac are seen to be designed such that a fluid delivered through each of the plurality of injection openings in a direction of the chamber is injected as a jet into the chamber (see the abstract: “injection of a jet of fluid”; paragraph 37 - “plurality of jets”) for facilitating dissolution of the ingredients (paragraph 10) - which also appears to be similar to the function of Applicant’s projection and injection openings.  
The jets as shown in figure 2 are seen to run through the middle axis and run at an angle to the middle axis.  That is, jets would are seen to run in a plane would have been at a 90 degree angle to the middle axis.
As shown in figures 1 and 2, the plurality of injection openings are formed only in the central projection and the injection element does not have injection openings other than in the projection.  The jets are also shown to run away from each other.
Claim 1 differs from Doleac in specifically reciting that the injection element comprises, “a folded peripheral edge portion surrounding the disk portion and elastically engaging the circumferential beaker wall, and a central cone-shaped production” and “the central cone-shaped projection being arranged centrally with respect to the middle axis.”
 Regarding the insert part comprising “a folded peripheral edge portion surrounding the disk portion and elastically engaging the circumferential beaker wall,” the above combination is not specific in this regard.
However, Accursi teaches at figure 15 that there is an insert 16 that has a centrally positioned cone-shaped projection, and where the insert has a folded peripheral edge portion (25) surrounding a disk portion (see figure 10, item 30) and elastically engaging the circumferential beaker wall for providing a liquid tight seal (see figure 15 and page 9, lines 9-25).  Doleac is not seen to be limiting as to how the injection element has been secured to the upper part of the portion capsule, but does desire that the liquid does not bypass the top wall of the capsule (see paragraph 39).  Cai also teaches an “insert part” that comprises a disk portion (see figure 4, item 127), a folded peripheral edge (see item 117, 118), surrounding the disk portion and elastically engaging the circumferential beaker wall via the sealing gasket 116, which has been construed to be part of the insert part.  It is noted that Cai also further evidences that a similar folded portion for an insert part of a beverage producing capsule (see figure 3, item 162) as that taught by Accursi and where the folded portion provides a connection that can prevent leakage during brewing (see paragraph 34).   
To thus modify how Doleac’s injection part has been affixed to the outer beaker, and to use a folded peripheral edge portion surrounding a disk portion and that elastically engages the circumferential beaker wall, as taught by Accursi and Cai would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for sealing an insert part with a beaker part, for another, both recognized for performing a similar function of providing a leak tight closure to the top of the capsule.
Regarding the central cone-shaped production being arranged centrally with respect to the middle axis, Doleac teaches on paragraph 47 that different shapes can 
To thus modify Doleac, who is also not limiting regarding the shape of the injection element and to use a cone-shape would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on similar elements used for a similar purpose of creating jets of fluid for helping to dissolve soluble ingredients.
Regarding the projection being centrally positioned, Doleac is not seen to be limiting in the specific location of the projection and injection element.  Doleac shows the injection element as “offset” in figure 2 as this is where the needle that introduces the liquid has been positioned.  Nonetheless, Scarchilli teaches a similar concept and where a liquid injection element is centrally located (see figure 4, 5, item 41).  Boussemart further teaches a similar recessed portion having openings on a periphery thereof (see figure 3, item 6b), which can be used for dissolving beverage ingredients (paragraph 43).  As the injection of liquid occurs centrally (see figure 2) via a piercing element (see paragraph 32 and 72), the injection element of Boussemart is also centrally positioned.  Joseph further teaches a centrally positioned cone shaped projection with openings that can be used for facilitating mixing of the contents with 
Regarding the limitation of, “the injection space being bordered by the cover and the injection element and extending to the circumferential beaker wall” it is also noted that Boussemart evidences a space between the cover and the injection element (see figure 3, item 5, and item 4) while also retaining an air-tight seal (paragraph 21).  Accursi also teaches a similar concept, as shown in figure 15.  Therefore, to modify the combination and provide such a space would have been an obvious matter of engineering and/or design choice.
Regarding claims 1 and 14 and the angle of the jets to the middle axis being between 45-75° (claim 1) and between 60-70° (claim 14), it is noted that Scarchilli teaches that the angle of the jet to the middle axis can be between 20-160 degrees (see paragraph 36).  The claim does not limit from where the angle is taken and as such, Scarchilli is seen to encompass the range of 45-75 degrees and 60-70 degrees as recited in claim 14.  Scarchilli’s jets are also shown as being angled toward the contents (see figure 1, 4).  Scarchilli and Doleac teach a similar structure for a similar purpose of providing jets of fluid for facilitating dissolution of the contents.  
Therefore, to modify Doleac in view of Scarchilli and provide an angle within the range of 20-140 degrees, would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite angle for facilitating dissolution of the contents via the jet of liquid; and where the specific angle within the range would have been routinely determined based on achieving the desired flow and dissolution of the contents.
Regarding the limitation of “both the cover and the beaker are configured to be pierced by perforation tips at opposite sides of the portion capsule for introducing the fluid into the injection space and for discharging the fluid from the capsule interior,” it is noted that this is seen to be an intended use of the capsule.  Doleac’s cover and beaker are still seen to be capable of being pierced.
Nonetheless, it is further noted that while Doleac teaches that the two covering elements are removable prior to use, the art teaches that using peelable covers versus pierceable covers have been notoriously conventional equivalents in the art of using beverage producing capsules.   For instance, Iotti teaches beverage capsules comprising soluble powders (paragraph 46) where there can be a peel-off cover at the inlet and outlet of the capsule, or the inlet and outlet portions can be pierceable membranes (see paragraph 30-31).  
To thus modify Doleac and use a piercable cover and outlet would thus have been an obvious substitution of one conventional expedient for another both recognized for providing and inlet and outlet to the capsule, where it would have been obvious to one having ordinary skill in the art that providing a pierceable inlet and outlet would also have been advantageous for keeping the contents sealed and thus fresh even after 
Regarding claim 4, Doleac discloses the injection element comprises three openings (see figure 2, item 10).
Regarding claim 16, in view of Accursi and Cai, the combination teaches the folded peripheral edge portion defines an annular trough around the disk portion, the annular trough is part of the injection space and the annular trough extends down into the beaker interior further than the disk portion.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Doleac (US 20130115340) as the primary reference, and in further view of Stefanoni (US 20180134485) and MacMahon (US 20090311384)
Regarding claim 5, Figure 3 of Doleac appears a plurality of injection openings openings that are seen to be uniformly distributed in a peripheral direction.
If it could have been construed that Doleac was not clear in this regard, then Boussemart teaches an injection recess where the peripherally located openings can be homogeneously arranged on the wall (4a) for controlling the flow of liquid into the capsule (paragraph 83).  Stefanoni also teaches radially placed openings that provide for uniform distribution of the liquid (see paragraph 44) and thus suggest uniform distribution of the openings.  MacMahon further suggests openings similar to Doleac .


Claims 10, 12 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Doleac (US 20130115340) as the primary reference, and in further view of MacMahon (US 20090311384).
Claims 10 and 15 differ from Doleac in specifically reciting the diameter of each of the plurality of injection openings is between 0.5-2mm and 0.8-1.5mm, respectively.
However, Scarchilli teaches that the size of the openings can be routinely controlled for achieving the requisite high momentum fluid (see paragraph 35).  In this regard, MacMahon ‘384 teaches jetting of the liquid for improved dissolution (see paragraph 20), of a soluble ingredient such as milk powder (paragraph 1) via inlet apertures (25)(see figure 4) and where the apertures can have a diameter of 0.1-5mm (paragraph 26).  On paragraph 44, MacMahon ‘384 teaches channels that can have a width and depth of 1mm that can extend toward the apertures, thus suggesting apertures of a similar diameter of 1mm.  To thus modify Doleac who is also concerned with providing jets of fluid for facilitating dissolution, and to use apertures with a 
Regarding claim 12, Doleac teaches that the product can be soluble milk (see paragraph 35).  This is seen to read on milk powder.  If it could have been construed that this was not the case, then it is noted that Scarchilli teaches that the soluble substance can be milk powder (see paragraph 2 and 76-83).  Additionally, MacMahon ‘384 clearly teaches a similar type of capsule comprising soluble milk powder (see paragraph 1, 42).  The specific conventional type of milk powder that one chose to include in Doleac’s portion capsule would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design and preference.

Response to Arguments
Applicant’s remarks filed January 20, 2022 state that the previously presented combination does not teach the newly claimed folded peripheral edge portion elastically engaging the capsule wall and that the folded peripheral edge portion also defines an annular trough around the disk portion hat extends into the beaker interior further than the disk portion.
These urgings are moot in view of the new grounds of rejection as presented in this Office Action, which addresses the newly claimed elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130017303 discloses a lid that can be inserted into a capsule interior and elastically engages the capsule sidewall (paragraph 86- snap fit).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIREN A THAKUR/Primary Examiner, Art Unit 1792